

115 HR 3272 IH: Veteran Education Empowerment Act
U.S. House of Representatives
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3272IN THE HOUSE OF REPRESENTATIVESJuly 17, 2017Ms. Frankel of Florida (for herself, Mr. Takano, Mr. Bilirakis, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a grant program to provide Veteran Student
			 Centers at institutions of higher education to assist veterans in the
			 pursuit of higher education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Education Empowerment Act. 2.FindingsCongress makes the following findings:
 (1)More than 1,000,000 veterans attended institutions of higher education in 2014. (2)Veterans face unique challenges in transitioning from the battlefield to the classroom and eventually to the workforce, often including age differences, family obligations, significant time away from academic life, and service-connected disabilities.
 (3)The National Education Association found that veteran students can feel lonely and vulnerable on campus and that connecting student veterans can effectively ease this isolation by bringing together new veteran students with those who have already successfully navigated the first few semesters of college.
 (4)The unemployment rate for post-9/11 veterans far outpaces both the overall non-veteran unemployment rate and the unemployment rate for non-veterans entering the workforce for the first time.
 (5)According to Mission United—a United Way program that helps veterans re-acclimate to civilian life—it is often essential for veteran students to be mentored by another veteran who understands their mindset and experience.
 (6)Veteran Student Centers are recognized as an institutional best practice by Student Veterans of America.
 (7)The American Council on Education, which represents more than 1,700 institutions of higher education across the country, has called having a dedicated space for veterans on campus a promising way for colleges and universities to better serve veterans on campus and a critical component of the efforts of many institutions of higher education to serve veteran students.
 (8)The Department of Education included as one of its 8 Keys to Veterans’ Success that colleges and universities should coordinate and centralize campus efforts for all veterans, together with the creation of a designated space for them.
 (9)Budget constraints often make it difficult or impossible for institutions of higher education to dedicate space for offices, lounges, or student centers for veteran students.
 (10)According to the Department of Education, federally funded Veteran Student Centers and staff have generated improved recruitment, retention, and graduation rates, have helped veteran students feel better connected across campus, and have directly contributed to student veterans’ successful academic outcomes.
			3.Department of Veterans Affairs grant program for Veteran Student Centers at institutions of higher
			 education
 (a)Grants authorizedSubject to the availability of appropriations for such purpose, the Secretary of Veterans Affairs shall make grants to institutions of higher education or consortia of institutions of higher education for the establishment, maintenance, improvement, and operation of Veteran Student Centers.
 (b)EligibilityTo be eligible to receive a grant under this section, an institution of higher education or consortium of such institutions shall—
 (1)enroll in undergraduate or graduate courses— (A)a significant number of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces; or
 (B)a significant percentage of veteran students; (2)present to the Secretary a sustainability plan to demonstrate that its Veteran Student Center will be maintained and will continue to operate after the institution or consortium no longer receives grant funds; and
 (3)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Additional criteriaIn awarding grants under subsection (a), the Secretary— (1)shall take into consideration representing a broad spectrum of sectors and sizes, including institutions or consortia from urban, suburban, and rural regions of the United States; and
 (2)may provide a preference for institutions or consortia that— (A)are located in a region or community that has a significant population of veterans;
 (B)carry out programs or activities that assist veterans in the local community and the spouses of veteran students;
 (C)with respect to veteran-specific programming partner with nonprofit veteran service organizations, local workforce development organizations, or institutions of higher education;
 (D)commit to hiring a staff at the Veteran Student Center that includes veterans (including veteran student volunteers and veteran students participating in a work-study program of the Department of Veteran Affairs or another Federal agency or a State work-study program);
 (E)commit to using a portion of the grant received under this section to develop an early-warning veteran student retention program carried out by the Veteran Student Center; and
 (F)commit to providing mental health counseling to its veteran students and their spouses. (d)Significant percentage of veteran studentsFor purposes of this section, in calculating whether a course has a significant percentage of veteran students, the Secretary shall compare the overall enrollment of the institution or consortium to the number, for the most recent academic year for which data are available, of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who are enrolled in undergraduate or graduate courses at the institution or consortium.
 (e)Use of fundsAn institution or consortium that is awarded a grant under subsection (a)— (1)shall use such grant to establish, maintain, improve, or operate a Veteran Student Center; and
 (2)may use a portion of such funds to carry out supportive instruction services for student veterans, including—
 (A)assistance with special admissions and transfer of credit from previous postsecondary education or experience; and
 (B)any other support services the institution or consortium determines to be necessary to ensure the success of veterans on campus in achieving education and career goals.
					(f)Amounts awarded
 (1)DurationEach grant awarded under subsection (a) shall be for a four-year period. (2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. The Secretary shall disburse to an institution or consortium the amounts awarded under the grant in such amounts and at such times during the grant period as the Secretary determines appropriate.
 (g)ReportNot later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the grant program established under subsection (a). Such report shall include—
 (1)the number of grants awarded; (2)the institutions of higher education and consortia that have received grants;
 (3)with respect to each such institution of higher education and consortium— (A)the amounts awarded;
 (B)how such institution or consortium used such amounts; (C)a description of the students to whom services were offered as a result of the award; and
 (D)data enumerating whether the use of the amounts awarded helped veteran students at the institution or consortium toward completion of a degree, certificate, or credential;
 (4)best practices for veteran student success, identified by reviewing data provided by institutions and consortia that received a grant under this section; and
 (5)a determination by the Secretary with respect to whether the grant program under this section should be extended or expanded.
 (h)TerminationThe authority of the Secretary to carry out the grant program established under subsection (a) shall terminate on the date that is four years after the date on which the first grant is awarded under subsection (a).
 (i)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2018 and each of the four subsequent fiscal years such sums as may be necessary to carry out this Act.
 (j)Department of Veterans Affairs best practices websiteNot later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall develop and implement a website for veteran student services at institutions of higher education that includes details on best practices for serving veteran students at institutions of higher education.
 (k)DefinitionsIn this section: (1)The term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (2)The term Veteran Student Center means a dedicated space on a campus of an institution of higher education that provides students who are veterans or members of the Armed Forces with the following:
 (A)A lounge or meeting space for such veteran students, their spouses or partners, and veterans in the community.
 (B)A centralized office for veteran services that— (i)is a single point of contact to coordinate comprehensive support services for veteran students;
 (ii)is staffed by trained employees and volunteers, which includes veterans and at least one full-time employee or volunteer who is trained as a veterans’ benefits counselor;
 (iii)provides veteran students with assistance relating to— (I)transitioning from the Armed Forces to student life;
 (II)transitioning from the Armed Forces to the civilian workforce; (III)networking with other veteran students and veterans in the community;
 (IV)understanding and obtaining benefits provided by the institution of higher education, Federal Government, and State for which such students may be eligible;
 (V)understanding how to succeed in the institution of higher education, including by understanding academic policies, the course selection process, and institutional policies and practices related to the transfer of academic credits; and
 (VI)understanding their disability-related rights and protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and
 (iv)provides comprehensive academic and tutoring services for veteran students, including peer-to-peer tutoring and academic mentorship.
						